Citation Nr: 9912823	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than December 2, 
1994, for the grant of special monthly compensation for loss 
of use of one eye having only light perception.

2.  Entitlement to service connection for decreased vision of 
the right eye, including secondarily to the service-connected 
herpes simplex keratosis of the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1975 to June 1975 (unverified) and 
with U.S. Army from November 1976 to June 1977 (verified).

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in April 1995 and June 1996.  That decision 
granted entitlement to special monthly compensation based on 
blindness in one eye, but denied entitlement to an increased 
rating for the veteran's left eye disorder.  The veteran 
disagreed with that decision and reiterated his assertion of 
entitlement to service connection for his right eye disorder.  
The RO issued a decision denying entitlement to service 
connection for the right eye disability and entitlement to 
compensation under 38 U.S.C.A. § 1160 (West 1991) in a rating 
decision dated in 1996.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to an increased rating for the 
herpes simplex keratosis of the left eye is addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  It was first factually ascertainable that the veteran met 
the criteria for special monthly compensation based on loss 
of use of the left eye on February 9, 1988.

2.  The veteran's claim for special monthly compensation was 
received in June 1986, when he underwent VA outpatient 
treatment for the service-connected left eye disability.

2.  No competent medical evidence has been submitted showing 
the presence of herpes simplex in the right eye, establishing 
an etiological connection between the service-connected left 
eye disorder and a disease or disability of the right eye, or 
establishing a nexus between a current right eye disease or 
disability and the veteran's periods of active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 9, 1988, 
for the grant of special monthly compensation based upon 
blindness of the left eye having only light perception have 
been met.  38 U.S.C. § 314(k) (19988); 38 U.S.C.A. §§ 1155, 
5110(b)(2), 5107(b) (West 1991); 38 C.F.R. § 3.350 (1988); 38 
C.F.R. §§ 3.102, 3.400(k) and (o)(2) (1998).

2.  The claim of entitlement to service connection for 
decreased vision in the right eye is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO has determined that 
there was no clear and unmistakable error in a July 1988, 
rating decision which denied entitlement to special monthly 
compensation (SMC) on account of loss of use or blindness in 
the left eye.  The RO has essentially determined that this 
decision became final and serves as a barrier to an effective 
date for SMC prior to the date of that decision.  However, it 
does not appear that the veteran was ever advised that the 
July 1988, decision had denied entitlement to SMC.  To the 
contrary, the July 1988 notice of the rating decision, 
informed the veteran that the decision constituted a full 
grant of benefits sought on appeal, and made no mention of 
SMC.

Therefore, this decision did not become final as to the 
denial of SMC. See 38 U.S.C.A. § 5104(a) (Secretary to 
provide to each VA-benefits claimant timely notice of any VA-
benefits adjudication decision accompanied by "an 
explanation of the procedure for obtaining review of the 
decision").  In Hauck v. Brown, 6 Vet. App. 518 (1994) (per 
curiam order), the Court held that where an appellant "never 
received notification of any denial . . ., the one-year 
period within which to file an NOD, which commences with 'the 
date of mailing of notice of the result of initial review or 
determination,' did not begin to run." Hauck, 6 Vet. App. at 
519. See 38 U.S.C. § 7105(b)(1); Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); cf. Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992) (since the Board did not mail decision in 
accordance with the provisions of 38 U.S.C. §7104(e), the 
120-day period within which to appeal to this Court did not 
commence to run). See also Kuo v. Derwinski, 2 Vet. App. 662 
(1992) (Court stated that where an appellant and his 
representative had not properly been furnished with an SOC in 
accordance with 38 U.S.C. § 7105 and the corresponding VA 
regulations, the period in which to appeal the adjudicative 
determination in question never commenced to run, and that 
the determination was, therefore, not final), vacated on 
other grounds, No. 91-1053 (1993)(per curiam order) 
(unpublished). Thus, where VA has failed to procedurally 
comply with statutorily mandated requirements, a claim does 
not become final.

Factual Background

VA first examined the veteran in September 1977.  At that 
time his vision was 20/200 in the left eye (OS) and 20/25 
correctable to 20/20 on the right (OD).  The left eye was 
noted to have a dense central perpendicular corneal opacity.

The veteran was granted service connection for the left eye 
disorder and rated as 20 percent disabled by a rating 
decision dated in October 1977.

VA examined the veteran in March 1985.  He was noted to have 
uncorrected vision in the left eye of 5/200 and corrected 
vision in the left eye of 20/200.

In a May 1985 rating decision the RO concluded that the 
veteran's best-corrected vision in the left eye was 20/200 
and confirmed a 20 percent evaluation for the  left eye 
disability.  That decision was not appealed and became final.

Review of the veteran's claims folder reveals that he was 
treated by VA on June 20, 1986, and July 28, 1986 for 
complaints of soreness, burning, and inflammation in the left 
eye.  The sclera was noted to be very injected.  No vision 
test results were recorded, although in June blurred vision 
was noted.

In January 1987 the veteran submitted a claim for an 
increased evaluation for his left eye disorder.  He noted 
that he had been treated in January 1986 by VA.  He reported 
only light perception in that eye.

The RO denied his claim in a rating decision dated in May 
1987 after review of the January 1986 treatment report.  The 
veteran disagreed with the decision.

The veteran was again examined by VA on February 9, 1988.  
The examiner noted that in 1977 the veteran had an infection 
of the left eye - diagnosed as herpes simplex keratitis.  The 
most recent flare-up had been the previous summer, with 
recurrences three to four times per year.  The veteran's 
right eye vision was, without correction at 20/30+ and left 
eye vision was without correction, hand motion at two feet.  
The diagnosis was history of HSV keratitis of the left eye 
with central corneal scar and thinning.  The "best corrected 
vision today is hand motion at 2 Ft. may improve slightly 
with contact lens os."

In the July 1988 rating decision, the RO increased the 
evaluation for the left eye disability to 30 percent.  The RO 
did not issue a statement of the case in response to the 
November 1987 notice of disagreement.

Law and Regulations

Entitlement to special monthly compensation for loss of use 
or blindness in one eye is provided under the provisions of 
38 U.S.C.A. § 1114(k) (1991).  Pursuant to 38 C.F.R. 
§ 3.350(a) (1998), special monthly compensation is payable 
for blindness of one eye having only light perception.  

Loss of use or blindness of one eye, 
having only light perception, will be 
held to exist when there is inability to 
recognize test letters at 1 foot and when 
further examination of the eye reveals 
that perception of objects, hand 
movements, or counting fingers cannot be 
accomplished at 3 feet.  Lesser extents 
of vision, particularly perception of 
objects, hand movements, or counting 
fingers at distances less than 3 feet is 
considered of negligible utility.

38 C.F.R. § 3.350(a)(4) (1998).

In general, except as provided in 38 C.F.R. § 3.400(o)(2) 
(1998), the effective date of an increase in disability 
rating will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 C.F.R. 3.400(o) have been interpreted as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, a VA report of examination or treatment will be 
accepted as an informal claim filed on the date of the 
examination.

Analysis

A conclusion as to the correct effective date for the grant 
of special monthly compensation turns on a determination of 
when the veteran's claim was received and when the increase 
in disability was factually ascertainable. 

The veteran claimed entitlement to an increased rating in his 
statement received in November 1987.  VA treatment record 
dated in June and July 1986, could also be seen as claims for 
increase.  38 C.F.R. § 3.157(b) (1998).  However, the 
veteran, as a lay person, would not have the requisite 
expertise to say that his disability met the specific 
criteria for special monthly compensation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The VA outpatient 
treatment records do not contain any findings suggesting that 
the veteran met the criteria for special monthly 
compensation.  Thus, entitlement to SMC was not shown at the 
date of claim or within one year prior to the claim.

The veteran was first shown to meet the criteria for special 
monthly compensation on the VA examination in February 1988.  
Since this examination occurred after the date of claim, the 
date of the examination must serve as the effective date for 
the grant of special monthly compensation for loss of use or 
blindness in the left eye.  Harper v. Brown; 38 C.F.R. 
§ 3.400(o).

The veteran's claim for increase was pending at the time of 
the February 1988 examination.  Since the increase was 
factually ascertainable after the date of claim, the 
appropriate effective dated is February 9, 1988, the date of 
the VA examination.  The benefits sought on appeal are 
accordingly granted effective February 9, 1988.


Entitlement to Service Connection for Decreased
Vision of the Right Eye

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495. 

The veteran has not alleged that his right eye disorder began 
during service.  Review of the veteran's service medical 
records does not reveal any medical evidence of in-service 
occurrence or aggravation of a disease or injury to the 
veteran's right eye.

The veteran does have a medical diagnosis of a current 
disability. Review of the evidence of record reveals that the 
veteran has decreased visual acuity and a decreased visual 
field in his right eye.  The most recent VA examination in 
February 1995 noted a diagnosis of the visual field as 
inferior quadranopsia. (sic).  The examiner noted no 
connection between the decreased visual field or acuity in 
the right eye and the veteran's service-connected left eye 
disorder.  The Board notes that the veteran did not even 
etiologically connect the veteran's left eye decrease in 
visual acuity with the service-connected herpes simplex 
keratitis, but rather noted that is was of unknown etiology.  

To the extent that the veteran claim of service connection 
for decreased vision in the right eye amounts to a claim of 
service connection for refractive error of the eye, the Board 
notes that refractive error is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

Records of previous VA examinations and records of VA 
treatment do not provide evidence of a diagnosis of any 
etiological connection between the service-connected left eye 
disorder and the current disorder of the right eye.  In 
addition, diagnostic testing, including an MRI and CT scan of 
the brain and orbits in January 1995, as well as private 
electroretinogram (ERG) and visual evoked cortical response 
(VER) in March 1996 have failed to show any etiological 
connection between the service-connected herpes simplex 
keratitis of the left eye and the current disorder in the 
right.

The veteran submitted medical evidence consisting of 
definitions of herpes simplex I and herpes transmission.  
This medical evidence is not relevant to the issue of service 
connection for the right eye disorder, because review of the 
medical evidence, including VA examinations and records of 
several years worth of VA treatment records does not reveal a 
diagnosis of herpes simplex in the right eye.  Absent such a 
diagnosis evidence purporting to show the ease of 
transmission of herpes simplex is irrelevant.  It shows a 
potential etiological connection between the left eye 
disorder and a disorder of the right eye that has not been 
diagnosed.

The veteran testified at two RO hearings in September 1996 
and June 1998.  He stated that he had been told by someone in 
a VA clinic that his right eye disorder was caused by his 
left eye disorder.  He could not remember what year, and had 
written to the clinic but was told they had no record of him 
being there.  The veteran recalled that he had been told that 
his right eye disorder was the result of the right 
compensating for the left eye's lack of vision.  The right 
eye was overworked, and its muscles had become weak.

The lay evidence of what a health care professional diagnosed 
or found on examination is hearsay, and as such is not 
competent to show such an nexus or etiological connection 
between the service-connected left eye disorder and the right 
eye disorder.  The connection between what a physician said 
and the layman's account of what the physician purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

An effective date of February 9, 1988, for the grant of 
special monthly compensation for loss of use of one eye 
having only light perception is granted.

Entitlement to service connection for decreased vision of the 
right eye, including as secondary to the service-connected 
herpes simplex keratosis of the left eye, is denied.


REMAND

The veteran was denied entitlement to a rating greater than 
30 percent for herpes simplex keratosis of the left eye in a 
rating decision dated in April 1995.  The veteran included a 
statement disagreeing with this denial in the notice of 
disagreement filed with the RO in May 1995.  No statement of 
the case has been issued with regard to the veteran's appeal 
of the denial of increased rating.  

The Board notes that the issue of entitlement to an increased 
rating includes consideration of the veteran's right eye 
disability under the provisions of 38 U.S.C.A. § 1160 (West 
1991) and 38 C.F.R. § 3.383(a) (1998); see Villano v. Brown, 
10 Vet. App. 248, 250 (1997); and a finding as to whether the 
veteran's keratosis evidences active pathology warranting an 
additional 10 percent pursuant to 38 C.F.R. § 4.84a 
Diagnostic Code 6001 (1998).

This issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. 
West, 12 Vet App 76 (1998); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).

Therefore, the issue of entitlement to an increased rating 
for herpes simplex keratosis of the left eye is remanded for 
the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to an 
increased rating for herpes simplex 
keratosis of the left eye.  The veteran 
and representative, if any, should be 
given the opportunity to respond thereto.  
Only if the veteran files a timely 
substantive appeal should the veteran's 
claim be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


